FILED
                           NOT FOR PUBLICATION
                                                                           OCT 24 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   14-56742

              Plaintiff-Appellee,                D.C. No.
                                                 5:14-cv-01240-VAP-SP
 v.

STEPHEN DEAN,                                    MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Virginia A. Phillips, Chief Judge, Presiding

                      Argued and Submitted October 7, 2016
                              Pasadena, California

Before: PREGERSON, NOONAN, and PAEZ, Circuit Judges.

      Stephen Dean appeals the district court’s denial of his motion for return of

property under Federal Rule of Criminal Procedure 41(g). We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Under Rule 41(g), a district court may exercise its equitable jurisdiction to

grant a motion for the return of property by a “person aggrieved by an unlawful

search and seizure of property or by the deprivation of property.” Fed. R. Crim. P.

41(g). Where, as here, there are no criminal proceedings pending against the

movant, “a district court must exercise caution and restraint before assuming

jurisdiction.” Ramsden v. United States, 2 F.3d 322, 324 (9th Cir. 1993) (internal

quotation marks and citation omitted). This court reviews a district court’s

decision whether to exercise its equitable jurisdiction under Rule 41(g) for an

abuse of discretion. Id.

      We conclude that the district court did not abuse its discretion when it

declined to exercise equitable jurisdiction over Dean’s motion. Dean did not

establish that the four Ramsden factors weighed in his favor, as required for the

district court to assume jurisdiction over a pre-indictment Rule 41(g) motion.

      We AFFIRM the district court’s order without prejudice to Dean renewing

his Rule 41(g) motion on the basis that nearly three years have passed since the

government seized the property in question.1




      1
            Dean’s unopposed request for judicial notice is granted. See Fed. R.
Evid. 201(b)(2).
                                          2